DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,4,7,11-13 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20160246045 A1) in view of Ito (US 20130027540 A1) with NAKASHIMA; Kazuhiro (US 20160070971 A1)
Regarding claim 1, Watanabe teaches, 
	An image correction method (“microscope system and autofocusing”)[title] comprising:
an image-capturing (“captures at bright field image” of field scanned with laser light from scanner 20)[¶53,43, Fig. 1] process comprising guiding a scanning beam (“scanner controller 21 controls the galvanometer minor 22”)[¶47, Fig. 1] over an object plane (“to scan a sample in XY directions”)[¶47] by means of a beam-directing element (“controls the galvanometer minor 22” in order to “scan a sample in XY directions”)[¶47] in order to capture images by acquiring image data comprising pixels; (“imaging unit 37 captures at bright field image formed on the images sensor by the imaging lens 36” which the images collect "luminance value of respective pixels")[¶53,88] and
at detection times, (scan of a “sample in XY directions”)[¶47] detecting in the object plane (of scan area of sample on stage 35 as depicted in fig. 1)[¶47,48] a brightness (“luminance value”)[¶47] of a detection signal of an object location (“point on the XY plane”)[¶47] scanned at the respective detection time; (“luminance value for each scanned point on the XY plane”)[¶47]
wherein actual positions of the beam-directing element (position of “galvanometer minor 22” controlled "in order to scan a sample in XY directions")[¶47] and positions of the object locations (“actual space difference” associated with the “XY directions perpendicular to the optical axis of the objective fens 32 and Z direction”)[¶116,51] that are associated with the actual positions (“actual space distance between adjacent pixels changes due to the difference of the spatial resolution between an XY plane and a Z direction")[¶116] are known at every detection time; (“luminance value detected by the light detector 24 and a coordinate pair value of the detected luminance value on the XY plane”)[¶57]
	But does not explicitly teach, 
wherein a pixel array with known positions of each pixel of the pixel array is defined in the object plane; 
wherein a number of pixels adjacent to the object location is acquired; and 
wherein the brightness value that is detected at an object location is completely and proportionally assigned at respective brightness value portions to the acquired number of adjacent pixels of the object location at the respective known positions. 
	However, Ito teaches additionally, 
wherein a pixel array (“imaging device 110”)[¶65] with known positions of each pixel of the pixel array ("having a density of pixels that can image a target fine particle P")[¶65] is defined in the object plane; (“imaging device 110, for example, receives transmitted light emitted from a fine particle P at the time of emitting illumination”)[¶64] 
wherein a number of pixels adjacent to the object location is acquired; (“connection relation of the binarized brightness levels of pixels that are adjacent to each other” such as areas in which “light particles P1p, P2p, and P3p are present”)[¶117] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light scanning unit of Watanabe with the measurement of Ito to create a process where brightness values of specific pixels in a set of pixels is used for a group of pixels. The benefit of this would be accurate measures of fine particles since they are averaged based on the size of the CCD elements.  
	But does not explicitly teach, 
wherein the brightness value that is detected at an object location is completely and proportionally assigned at respective brightness value portions to the acquired number of adjacent pixels of the object location at the respective known positions. 
	However, Nakashima teaches additionally, 
wherein the brightness value (¶144, “brightness value”) that is detected at an object location (¶144, “positions of brightness peaks”) is completely and proportionally assigned at respective brightness value portions to the acquired number of adjacent pixels (¶144, “parallel shift is performed in units of pixels, and a proportional distribution of a brightness value of adjacent pixel is performed” of the pixels in the “position of brightness peaks”) of the object location at the respective known positions. (¶144, “the positions of brightness peaks” of regions “smaller than one pixel” that are “determined as the defect” in the aligned “optical image and reference image” to each other) 


Regarding claim 4, Watanabe with Ito with Nakashima teach claim 1, 
	Watanabe teaches additionally, 
summary brightness value, (“signal detected by the light detector 24" transmitted to the system control PC 50)[¶47] the summary brightness value (“signal detected by the light detector 24" transmitted to the system control PC 50)[¶47] comprising the brightness value portions assigned to the pixel at least one detection time. (“luminance value for each scanned point on the XY plane
	But does not explicitly teach, 
		summary brightness value is acquired for each pixel and stored,
	Ito teaches additionally, 
summary brightness value is acquired for each pixel (“brightness of each pixel")[¶114] and stored, (“position coordinates of the pixels” and “the sizes of the transmitted light particles" are recorded in a “storage device disposed in the image processing device 130”)[¶117,Fig. 1-130]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light scanning unit of Watanabe with the measurement of Ito with the comparison of Nakashima to create a process where brightness values of specific pixels in a set of pixels is used from a group of pixels. The benefit of this would be accurate measures of fine particles since they are averaged based on the size of the CCD elements.  

Regarding claim 7, Watanabe with Ito with Nakashima teaches the limitation of claim 1, 
	Watanabe teaches additionally, 
positions of the object locations (“sample placed on a stage 35”)[¶44] that are associated with the actual positions (“(XY directions) of a sample placed on a stage 35”)[¶44] are acquired computationally by a simulation; (process “of correction of deviation" based on observations)[¶69,70,Fig. 2] and
wherein a scanning function, (“scanner unit 20 includes a scanner controller 21” and galvanometer that directs the “laser light source 10”)[¶41-44] which describes the relationship between the actual positions and the associated positions of the object locations for each scanning path along which the scanning beam is guided, is acquired. (“galvanometer mirror 22 changes the direction of laser light for excitation in an X direction and a Y direction” is “moved in the horizontal direction (XY directions) of a sample placed on a stage 35 of the microscope 30 and is applied” where the “scanner controller 21 controls the galvanometer minor 22 or the light detector 24 in order to scan a sample in XY directions”)[¶44,47] 

Regarding claim 11, Watanabe with Ito with Nakashima teaches the limitation of claim 1, 
	Watanabe teaches additionally, 
object plane is exposed and scanned simultaneously (“objective lens 32 collects laser light, which is introduced through the filter 31 from the scanner unit 20, at a focal position of the objective lens 32”)[¶50] with a plurality of regions illuminated on the object plane. (“scanner controller 21 controls the galvanometer minor 22 or the light detector 24 in order to scan a sample in XY directions” which scans each point on an XY plane)[¶47] 

Regarding claim 12, the microscope system is similar to the correction method of claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 12. 

Regarding claim 13, Watanabe with Ito with Nakashima teach claim 12, 
	Watanabe teaches additionally, 
the beam-directing element (“galvanometer mirror 22 or the light detector 24” of the scanner unit 20)[¶47,44,Fig. 1] is a mirror that is adjustable in a controlled fashion. (“scanner controller 21 controls the galvanometer mirror 22”)[¶47]

Claim 2,3,8 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20160246045 A1) in view of Ito (US 20130027540 A1) with NAKASHIMA; Kazuhiro (US 20160070971 A1) in view of Yokomachi et al. (US 20100295932 A1) 
Regarding claim 2, Watanabe with Ito with Nakashima teaches the limitation of claim 1,
But does not teach the additional limits of claim 2,
However, Yokomachi teaches additionally, 
The brightness value (“luminance”)[¶135] portions are acquired from the brightness value as a function of at least one weighting factor. ("weighting to the luminance value" in partial-area around the “original entire-area”)[¶135] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light scanning unit of Watanabe with the measurement of Ito with the comparison of Nakashima with the weighting of Yokomachi to be applied to the 

Regarding claim 3, Watanabe with Ito with Nakashima teaches the limitation of claim 1,
But does not teach the additional limits of claim 3,
However, Yokomachi teaches additionally, 
weighting factor (“weighting to the luminance”)[¶135] is acquired as a function of spatial differences between the object location ("luminance value of each pixel in the area Y may be multiplied by the image capturing time ratio K, to compensate for the difference in sensitivity in the capture of the picture in the area X- and the picture in the area Y”)[¶134] and the adjacent pixels (of the “respective pixels in the area around the border in the original entire-area image It and in the partial-area image”)[¶135] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light scanning unit of Watanabe with the measurement of Ito with the comparison of Nakashima with the weighting of Yokomachi to be applied to the luminance value of parts of an image. The benefit of such applied weighting is to provide a proportional and smoothed image with respect to the luminance differences. 

Regarding claim 8, Watanabe with Ito with Nakashima with Yokomachi teaches the limitation of claim 2,
	Watanabe teaches additionally, 
there is a simulation (process “of correction of deviation" based on observations)[¶69,70,Fig. 2] which comprising the steps of:
generating the pixel array; (“capture a bright field image of a sample”)[¶572]
(“calculates GMV from bright field image”)[¶73] 
calculating the addresses of the adjacent pixels; (generating a fluorescent image using “coordinate pair value of the detected luminance value on the XY plane”)[¶57] and
calculating the brightness value portions. (generating a fluorescent image using “luminance value detected by the light detector 24”)[¶57]
	But does not teach, 
determining the weighting factors;
However, Yokomachi teaches additionally, 
determining the weighting factors; (“giving weighting to the luminance value” in the partial-area image which overlap)[¶135] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light scanning unit of Watanabe with the measurement of Ito with the comparison of Nakashima with the weighting of Yokomachi to be applied to the luminance value of parts of an image. The benefit of such applied weighting is to provide a proportional and smoothed image with respect to the luminance differences. 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20160246045 A1) in view of Ito (US 20130027540 A1) with NAKASHIMA; Kazuhiro (US 20160070971 A1) in view of Swerdlow; Harold P. et al. (US 5935522 A) 
Regarding claim 6, Watanabe with Ito with Nakashima teach claim 1, 
	 Ito teaches additionally, 
brightness value portions (“brightness level”)[¶293] of an object location are acquired (“various characteristics (the position, the size, the brightness level, and the like) of individual particles”)[¶293,abs] and assigned to the adjacent pixels of the object location (“brightness values that are interpolated using brightness levels of at least four pixels are used as brightness to be measured” for a particle P)[¶65] during the image capturing process. (“simultaneously measured” transmitted and reflected light while the scene is being casted for the image)[¶293,abs] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light scanning unit of Watanabe with the measurement of Ito with the comparison of Nakashima to create a process where brightness values of specific pixels in a set of pixels is used for a group of pixels while capturing the measurement image. The benefit of this would be accurate measures of fine particles since they are averaged based on the size of the CCD elements.  
	But does not explicitly teach, 
acquired and assigned to the adjacent pixels of the object location, in real time,
	However, Swerdlow teaches additionally, 
acquired and assigned to the adjacent pixels of the object location, in real time, (“when using CCD devices, hardware and software is available in the industry to sum the CCD pixels corresponding to each column while separating the signals from adjacent columns in real time”)[14:57-67]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light scanning unit of Watanabe with the measurement of Ito with the comparison of Nakashima with the optical devices of Swerdlow which can collect and separate signals in real time. This process helps in producing signals that are easily used by a computing device. 

Claim 9,16 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20160246045 A1) in view of Ito (US 20130027540 A1) with NAKASHIMA; Kazuhiro (US 20160070971 A1) in view of Kataoka et al. (US 20140152799 A1) 
Regarding claim 9, Watanabe with Ito with Nakashima teach claim 1, 
	But does not explicitly teach the limitation of claim 9,
	However Kataoka teaches additionally,  
(“processing the plurality of corrected luminance value data” of a two-dimensional light image)[¶11,13] applying a brightness correction (“correction means")[¶11] value to the brightness value (“calculates the corrected luminance value data")[¶11] portions of selected pixels. (“correcting the luminance value data of the pixel selected by the pixel extraction part”)[¶11] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light scanning unit of Watanabe with the measurement of Ito with the comparison of Nakashima with the selected pixel correction of Kataoka to occur after capture. The reason for this would be to improve the measurement sensitivity to light for the cells. 

Regarding claim 16, dependent on claim 4, is similar to the limitations of claim 9, dependent on claim 1. Refer to the rejection of claim 9 to teach the limitation of claim 16. 

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20160246045 A1) in view of Ito (US 20130027540 A1) with NAKASHIMA; Kazuhiro (US 20160070971 A1) in view of Sugai (US 20100157039 A1) 
Regarding claim 10, Watanabe with Ito with Nakashima teach claim 1, 

	However Sugai teaches additionally,  
number of each detected object location of adjacent pixels (“number of sampled pixels in each revolution”)[¶48] is kept constant for an image (“is constant”)[¶48] obtained by the image capturing process. (“Pixel signals are generated by the photo-sensors”)[¶48] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light scanning unit of Watanabe with the measurement of Ito with the comparison of Nakashima with the scanning function of Sugai to have a constant number of pixels. The benefit of this would be to fix the sampling rate at a predetermined rate. 

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20160246045 A1) in view of Ito (US 20130027540 A1) with NAKASHIMA; Kazuhiro (US 20160070971 A1) in view of Kubo (US 7075578 B1) 
Regarding claim 14, Watanabe with Ito with Nakashima teaches the limitation of claim 12,
	But does not explicitly teach the additional limitation of claim 15,
	However, Kubo teaches additionally, 
Beam-directing element is a hollow mirror (“concave mirror 19 is provided” at a position to “direct the flare light within the space”)[10:25-27; Fig. 10-8,19] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light scanning unit of Watanabe with the measurement of Ito with the comparison of Nakashima with the mirror of Kubo to use a mirror with a cavity. The benefit of a cavity is to condense light towards a sensor. 

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20160246045 A1) in view of Ito (US 20130027540 A1) with NAKASHIMA; Kazuhiro (US 20160070971 A1) in view of Ohba et al. (US 20040131348 A1) 
Regarding claim 15, Watanabe with Ito with Nakashima teaches the limitation of claim 12,
	But does not explicitly teach the additional limitation of claim 15,
	However, Ohba teaches additionally, 
Field programmable gate array FPGA circuit in the storage and computer unit. (“microscopic camera” with the image processor 13 "configured as a processor with a CPU and some memories, not limited to the hardware logic circuit on FPGA” with a program providing an algorithm “previously stored in a memory"[¶65] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the light scanning unit of Watanabe with the measurement of Ito with the comparison of Nakashima with the processor of Ohba which a processor is an FPGA. The benefit of this is that an FPGA can be configured to whatever architecture is needed to operate the preferred embodiment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483